[Cite as Bardall v. Fisher, 2018-Ohio-2477.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 HARRISON COUNTY

                          JENNIFER D. FISHER, NKA BARDALL,

                                          Plaintiff, Appellee,

                                                    v.

                                         DAVID C. FISHER,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 17 HA 0008.


                                    Civil Appeal from the
                     Court of Domestic Relations of Harrison County, Ohio
                                 Case No. DRA-2011-0043.

                                         BEFORE:
                  Gene Donofrio, Carol Ann Robb, Kathleen Bartlett, Judges.


                                               JUDGMENT:
                                                 Affirmed.


Atty. Michael Johnson, Johnson, Urban & Range Co., LPA, 117 South Broadway, New
Philadelphia, Ohio 44663, for Plaintiff-Appellee.
Atty. Joseph Kacyon and Atty. Rachel Smick, Hoover Kacyon, LLC, 527 Portage Trail,
Cuyahoga Falls, Ohio 44221, for Defendant-Appellant.

                                                  Dated:
                                               June 22, 2018
                                                                                      –2–



Donofrio, J.

       {¶1}    Defendant-appellant, David Fisher, appeals from a Harrison County
Common Pleas Court judgment denying his motions to hold plaintiff-appellee, Jennifer
Bardall, in contempt and denying his motion to reallocate parental rights and
responsibilities.
       {¶2}    The parties in this case were divorced on May 9, 2013. They share three
children, G.F. (born in 2000), Z.F. (born in 2001), and H.F. (born in 2003). At the time of
the divorce, the trial court designated appellee the residential parent. Appellant was to
have supervised visitation with the goal of gradually moving to an unsupervised
visitation schedule in conjunction with counseling and an increased relationship
between appellant and the children. The children’s guardian ad litem (GAL) agreed with
this schedule.
       {¶3}    Over the next few years, appellant’s visits changed to unsupervised and
the duration of the visits increased. On February 12, 2016, in addressing appellant’s
motion to modify his parenting time to the court’s standard visitation schedule, the trial
court set out a new visitation schedule for the parties as follows.        In March 2016,
appellant was to have visitation for five hours once per weekend. In April 2016, the
weekly visits were to increase to seven hours duration. In May 2016, the visits were to
increase to nine hours duration from 9:00 a.m. until 6:00 p.m. every Sunday. In June
2016, the visits were to increase to 9:00 a.m. until 6:00 p.m. every Saturday and every
other Sunday.       Beginning July 30, 2016, the visits were to be from 9:00 a.m. on
Saturday until noon on Sunday every other weekend. In addition to this schedule, the
court’s order stated that the children were not to communicate with appellee during
appellant’s visits except in the case of personal danger or injury. It also stated that the
children were not to use their cell phones to record their visits.
       {¶4}    On May 27, 2016, appellee filed a multi-branch motion requesting, in part,
a court order that appellant refrain from stalking her and the children.
       {¶5}    On June 3, 2016, appellant filed a motion to have appellee held in
contempt of the court’s February 12, 2016 order.           Appellant alleged that appellee
violated the court’s visitation order by denying him visitation the weekend of April 9-10,



Case No. 17 HA 0008
                                                                                       –3–


2016, and denying him visitation on May 15, 22, and 29, 2016. Appellee responded by
stating that while she encouraged the children to attend visits with appellant, the
children were now teenagers and she could not physically force them to go.
       {¶6}     The court re-appointed the children’s GAL to investigate the matter.
       {¶7}     On October 6, 2016, appellant filed another motion to have appellee held
in contempt. In this motion appellant reiterated his previous allegations and further
alleged that appellee denied him visitation time on June 4, 5, 18, and 19, 2016; July 2,
3, 23, and 24, 2016; August 13 and 27, 2016; and September 10 and 24, 2016.
Appellee asserted again that she encouraged the children to visit with appellant but that
appellant’s conduct was causing the children to refuse to go.
       {¶8}     Next, appellant filed a motion for the release of all GAL reports. Pursuant
to court order, the GAL reports were kept confidential. Appellant stated in his motion
that he had retained an expert witness to conduct a “forensic psychological evaluation”
and the GAL reports would give the expert a better understanding of the underlying
issues in this case. Both appellee and the GAL objected to the release of the GAL
reports. The trial court denied this motion.
       {¶9}     Appellant also served a subpoena on Caldwell Visitation Services
(Caldwell), which is the agency that had monitored the supervised visits between
appellant and the children years earlier, requesting all records from his visits with the
children. When Caldwell did not comply with the subpoena, appellant filed a motion to
compel Caldwell’s compliance. The trial court denied this motion.
       {¶10} Appellee then filed a motion to limit visits between appellant and the
children to two dinner dates per month until the children felt more comfortable with
appellant, as recommended by the GAL.
       {¶11} Next, appellant filed a motion to reallocate parental rights and
responsibilities to name both parties as the legal custodians and residential parents of
the children.
       {¶12} The trial court held a hearing on June 26, 2017, to address all pending
motions. The court heard testimony from both parties, the GAL, appellee’s husband,
and appellant’s neighbor. The court also interviewed the children in chambers.




Case No. 17 HA 0008
                                                                                        –4–


       {¶13} The trial court ultimately adopted appellee’s proposed findings of fact and
conclusions of law. The court then entered the following dispositions of the pending
motions. First, the court found that “[b]oth parties, by their prior actions, have put the
children in the middle.” Therefore, it found there would be no finding of contempt and
no finding of stalking.   Next, the court found there was insufficient evidence for a
modification of parental rights and responsibilities.     Finally, the court stated that
pursuant to the GAL’s recommendation and its interviews with the children, it was
modifying appellant’s visitation to (1) a dinner date with the children every other
Saturday and (2) one additional five-hour visit per month with each individual child.
       {¶14} Appellant filed a timely notice of appeal on September 8, 2017. He now
raises five assignments of error.
       {¶15} Appellant addresses his first two assignments of error together.
Appellant’s first assignment of error states:

              THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
       NOT    GRANTING        DEFENDANT-APPELLANT’S            JUNE    3RD,   2016
       CONTEMPT MOTION.

       {¶16} Appellant’s second assignment of error states:

              THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
       NOT GRANTING DEFENDANT-APPELLANT’S OCTOBER 6TH, 2016
       CONTEMPT MOTION.

       {¶17} In these two assignments of error, appellant contends that he established
appellee failed to follow the court’s visitation order. He points to evidence that appellee
interfered with his visitation by picking the children up early and contacting the children
during his time, which was against the court’s order. Appellant contends the trial court
abused its discretion in denying his contempt motions.
       {¶18} We will not reverse a trial court’s decision regarding contempt absent an
abuse of discretion. Faubel v. Faubel, 7th Dist. No. 05-MA-101, 2006-Ohio-4679, ¶ 39,
citing State ex rel. Ventrone v. Birkel, 65 Ohio St. 2d 10, 11, 417 N.E.2d 1249 (1981).
Abuse of discretion connotes more than an error of law or judgment; it implies the trial


Case No. 17 HA 0008
                                                                                      –5–


court's judgment was arbitrary, unreasonable, or unconscionable.            Blakemore v.
Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).
       {¶19} In addition to appellant’s two motions for contempt, appellee filed a multi-
branch motion that included a request for the court to issue an order that appellant be
prohibited from stalking her and the children. In ruling on these three motions, the trial
court simply stated: “Both parties, by their prior actions, have put the children in the
middle. There shall be no finding of contempt of court and further no finding of stalking.”
       {¶20} Pursuant to the February 12, 2016 order, appellant was to have overnight
visitation with children starting July 30, 2016.
       {¶21} Appellee testified that the overnight visits never occurred. (Tr. 11, 14).
She stated that the day the first overnight visit was to occur, appellant’s neighbor was at
his house when she came to drop off the children. (Tr. 15). The neighbor’s presence
upset the children and a yelling match ensued. (Tr. 15-17). Appellee then took the
children home. (Tr. 16). On the next-scheduled overnight visit, appellant picked up the
children on Saturday morning and brought them to his house. (Tr. 17). Appellee stated
later that evening the children texted her a picture of the middle child on the roof of the
house and she immediately went and picked them up.                 (Tr. 17-18).    On the
subsequently-scheduled overnight visit weekends, appellant would pick the children up
on Saturday morning and sometime Saturday evening they would text appellee to bring
them home. (Tr. 18-19). Appellee always picked them up when they texted her. (Tr.
18-19).
       {¶22} Appellee testified that the children found appellant’s home to be “creepy,”
citing a “Criminal Minds” wall covered with sticky notes about them in addition to dirty
conditions and beds that were too small with mouse droppings on them.             (Tr. 11).
Appellee stated the children also expressed concern over comments appellant made to
them about the locks on the doors and his having the only key to get out. (Tr. 12).
       {¶23} Appellee testified that the children have been visiting with appellant one
day every other weekend. (Tr. 24). She stated that they refuse to spend the night at
appellant’s house. (Tr. 25). Appellee stated that she has encouraged them to spend
the night but that at their ages of 14, 15, and 16 she could not force them to do so. (Tr.
25). She stated repeatedly that she has never denied appellant a visit. (Tr. 33-40).



Case No. 17 HA 0008
                                                                                     –6–


Appellee also testified that appellant did in fact visit with the children on many of the
days he denied doing so. (Tr. 48-55). And she stated that although she picked the
children up on Saturday evenings, appellant never asked to have them back on Sunday
mornings. (Tr. 52-53).
        {¶24} Appellant, however, testified that appellee consistently denied him
visitation. He claimed that appellee denied him seven hours of visitation in April 2016,
and 27 hours of visitation in May 2016. (Tr. 145-146). Appellant went on to state that
appellee denied him 36 hours in June 2016; 52 hours in July 2016; 59 hours in August
2016; 41 hours in September 2016; and 59 hours in October 2016. (Tr. 146-156).
Appellant admitted that he has never gone to pick the kids up or asked to visit them on
a Sunday morning after appellee has brought them home on a Saturday night. (Tr.
185).
        {¶25} A trial court has broad discretion to determine whether someone has
violated its own order. In re Ayer, 119 Ohio App. 3d 571, 576, 695 N.E.2d 1180 (1st
Dist.1997). Moreover, the trial court has inherent power to determine the kind and the
character of conduct that constitutes contempt. Id., citing State ex rel. Turner v. Albin,
118 Ohio St. 527, 535, 161 N.E. 792 (1928). Thus, we apply a “highly deferential”
standard in reviewing a trial court’s ruling on a contempt motion because the trial court
has heard the evidence and is familiar with the terms of its own order. Burke v. French,
5th Dist. No. 14CA1, 2014-Ohio-3217, ¶ 27.
        {¶26} It is difficult under this highly deferential standard of review to conclude
that the trial court abused its discretion in overruling appellant’s contempt motions.
Much of the evidence as to visitation was disputed. Appellant testified that appellee
denied him a great number of visits.      Appellee testified that she has never denied
appellant a visit. It was a matter of credibility for the trial court to determine whether
appellee actually denied appellant the visits he claimed she denied him. Because the
trial court was faced with a credibility determination as to whether appellee willfully
denied appellant visits we cannot conclude the trial court abused its discretion in
overruling appellant’s contempt motions. Moreover, given that the trial court has the
inherent power to determine the kind and the character of conduct that constitutes




Case No. 17 HA 0008
                                                                                         –7–


contempt, it was within the trial court’s discretion to overrule appellant’s contempt
motions.
       {¶27} Accordingly, appellant’s first assignment of error is without merit and is
overruled. Likewise, appellant’s second assignment of error is without merit and is
overruled.
       {¶28} Appellant’s third assignment of error states:

               THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
       FAILING TO TAKE R.C. 3109.051(D) INTO CONSIDERATION AND
       MODIFYING APPELLANT’S PARENTING TIME.

       {¶29} Here appellant asserts the trial court did not properly consider the R.C.
3109.051(D) factors that a court should consider when ruling on visitation matters. He
contends that a close consideration of the factors should not lead to a decrease in his
visitation time as ordered by the trial court. Appellant claims there is no indication in the
record that the trial court considered the statutory factors before it modified his
visitation.
       {¶30} R.C. 3109.051 governs the modification of visitation rights.          Braatz v.
Braatz, 85 Ohio St. 3d 40, 44, 1999-Ohio-203, 706 N.E.2d 1218. Pursuant to R.C.
3109.051(D), the trial court shall consider the 15 factors set out therein and, in its sound
discretion, determine visitation that is in the children’s best interest. Id. at 45. Thus, we
review a trial court’s decision to modify visitation for abuse of discretion.
       {¶31} The factors set out in R.C. 3109.051(D) are:

               (1) The prior interaction and interrelationships of the child with the
       child's parents, siblings, and other persons related by consanguinity or
       affinity * * *;

               (2) The geographical location of the residence of each parent and
       the distance between those residences * * *;

               (3) The child's and parents' available time, including, but not limited
       to, each parent's employment schedule, the child's school schedule, and
       the child's and the parents' holiday and vacation schedule;


Case No. 17 HA 0008
                                                                                       –8–


               (4) The age of the child;

               (5) The child's adjustment to home, school, and community;

               (6) If the court has interviewed the child in chambers, pursuant to
      division (C) of this section, regarding the wishes and concerns of the child
      as to parenting time by the parent who is not the residential parent * * * the
      wishes and concerns of the child, as expressed to the court;

               (7) The health and safety of the child;

               (8) The amount of time that will be available for the child to spend
      with siblings;

               (9) The mental and physical health of all parties;

               (10) Each parent's willingness to reschedule missed parenting time
      and to facilitate the other parent's parenting time rights * * *;

               (11) In relation to parenting time, whether either parent previously
      has been convicted of or pleaded guilty to any criminal offense involving
      any act that resulted in a child being an abused child or a neglected child;
      whether either parent, in a case in which a child has been adjudicated an
      abused child or a neglected child, previously has been determined to be
      the perpetrator of the abusive or neglectful act that is the basis of the
      adjudication; and whether there is reason to believe that either parent has
      acted in a manner resulting in a child being an abused child or a neglected
      child;

               (12) In relation to requested companionship or visitation by a
      person other than a parent, * * *;

               (13) Whether the residential parent or one of the parents subject to
      a shared parenting decree has continuously and willfully denied the other
      parent's right to parenting time in accordance with an order of the court;




Case No. 17 HA 0008
                                                                                      –9–


             (14) Whether either parent has established a residence or is
      planning to establish a residence outside this state;

             (15) In relation to requested companionship or visitation by a
      person other than a parent, the wishes and concerns of the child's
      parents, as expressed by them to the court;

             (16) Any other factor in the best interest of the child.

      {¶32} In this case, the trial court did not specifically address the factors in its
judgment entry. But the court did state that it adopted the proposed findings of fact and
conclusions of law filed by appellee.
      {¶33} It would be a better practice for the trial court to specifically address the
R.C. 3109.051(D) factors. But by adopting appellee’s findings of fact the trial court did
address many of the statutory factors as can be seen by the following findings.
      {¶34} The GAL submitted a December 2016 addendum report and testified. The
GAL testified that visits between appellant and the children had become “toxic.” She
recommended that the court limit visitation to bi-monthly dinner dates with the possibility
of an extended visit if the dinner date went well. (R.C. 3109.051(D)(1), (16)).
      {¶35} Douglas Darnall, appellant’s expert witness, testified that he did not have
an opinion in this particular case given that he did not have enough information since he
did not interview the children and others involved.
      {¶36} During one visit at appellant’s house, the children saw court papers and
sticky notes covering a wall and outlining their activities. The children thought appellant
was spying on them. The visit did not end well. (R.C. 3109.051(D)(1)).
      {¶37} Due to other activities, the children have declined to visit with appellant on
various occasions. (R.C. 3109.051(D)(3)).
      {¶38} Appellee testified that she encourages the children to visit with appellant
but she cannot force them to stay overnight or to have extra time with him due to their
ages. (R.C. 3109.051(D)(4), (10), (13)).
       {¶39} On Saturdays when the children want to return home, they text appellee to
pick them up if appellant does not want to take them home. Appellee testified there is
always some drama and she picks the children up. Appellant was unable to testify that


Case No. 17 HA 0008
                                                                                    – 10 –


he has requested to pick the children up on a Sunday when they refused to spend
Saturday night at his home. (R.C. 3109.051(D)(10), (13)).
       {¶40} Visitation is limited to two dinner dates per month, which may be
expanded if the dinner date goes well, based on the recommendation of the GAL and
the court’s interviews with the children. (R.C. 3109.051(D)(6)).
       {¶41} Moreover, several of the R.C. 3109.051(D) factors do not apply to this
case. (R.C. 3109.051(D)(11), (12), (14), (15)).
       {¶42} Thus, despite appellant’s allegation to the contrary, the trial court did
consider the statutory factors before modifying his visitation.
       {¶43} Accordingly, appellant’s third assignment of error is without merit and is
overruled.
       {¶44} Appellant’s fourth assignment of error states:

              THE TRIAL COURT ERRED BY NOT ENFORCING A LEGALLY
       ISSUED      SUBPOENA DUCES TECUM AND THEREBY DENYING
       APPELLANT INFORMATION IT NEEDED IN ORDER TO PROSECUTE
       ITS CASE AND ENSURE DUE PROCESS.

       {¶45} Appellant sent a subpoena to Caldwell, seeking records from his previous
supervised visits with the children. Caldwell did not respond. Appellant then filed a
motion to compel, which the trial court denied. Appellant now argues that the trial court
should have compelled Caldwell to comply with his subpoena.
       {¶46} Absent an abuse of discretion, an appellate court must affirm a trial court's
ruling on a motion to compel. Bank of New York Mellon for Certificate Holders CWABS,
Inc. Asset-Backed Certificates, Series 2005-12 v. Broyles, 7th Dist. No. 16 MA 0093,
2018-Ohio-357, ¶ 34, citing State ex rel. The V Cos. v. Marshall, 81 Ohio St. 3d 467,
469, 1998-Ohio-329, 692 N.E.2d 198.
       {¶47} The Caldwell visitations occurred prior to the trial court’s February 12,
2016 judgment entry, which governed the parties’ parenting schedule at the time they
filed their most recent motions. The motions at issue were appellant’s two contempt
motions, appellant’s motion to reallocate parental rights and responsibilities to name
both parties as the legal custodians and residential parents of the children, appellee’s



Case No. 17 HA 0008
                                                                                    – 11 –


motion to prohibit appellant from stalking her and the children, and appellee’s motion to
limit appellant’s visits to two dinner dates per month.       Each of the five motions
addressed recent events between the parties and the children. Thus, the trial court
acted within its discretion in denying appellant’s motion to compel Caldwell to release
records of his pre-February 2016 visits.
      {¶48} Accordingly, appellant’s fourth assignment of error is without merit and is
overruled.
      {¶49} Appellant’s fifth assignment of error states:

             THE TRIAL COURT ERRED BY NOT RELEASING GUARDIAN AD
      LITEM REPORTS TO APPELLANT’S EXPERT WITNESS WHICH
      DENIED APPELLANT THE OPPORTUNITY TO HAVE AN INFORMED
      EXPERT AND THEREFORE DENIED APPELLANT DUE PROCESS.

      {¶50} Appellant filed a motion to compel the release of all GAL reports, which
pursuant to court order were kept confidential. Appellant asserted he had retained an
expert witness to conduct a “forensic psychological evaluation” and the GAL reports
would give the expert a better understanding of the underlying issues in this case.
Appellee and the GAL objected to the release of the reports. The trial court denied
appellant’s motion.
      {¶51} In his final assignment of error, appellant argues it was error for the trial
court not to permit his expert to review the GAL’s reports.
      {¶52} Sup.R. 48 governs guardians ad litem. The duty of a GAL is to protect
and act in the best interest of a child. Sup.R. 48(A). GALs have numerous duties
spelled out in the Rule that are meant “to provide the court with relevant information and
an informed recommendation regarding the child's best interest[.]” Sup.R. 48(D). In
domestic relations proceedings involving the allocation of parental rights and
responsibilities, the GAL’s report shall be filed with the court and made available to the
parties for inspection no less than seven days before the final hearing. Sup.R. 48(F)(2).
“Written reports may be accessed in person or by phone by the parties or their legal
representatives.” Sup.R. 48(F)(2).




Case No. 17 HA 0008
                                                                                     – 12 –


       {¶53} According to the Ohio Rules of Superintendence, a GAL’s duty is to act in
the child’s best interest and to provide the court with relevant information and an
informed decision on the child’s best interest. Parties and their attorneys are entitled to
read the GAL’s reports. The Rule does not address making GAL reports available to
other witnesses. Doing so is not within the scope of the GAL’s duties nor does it comply
with the scope of the GAL’s role of protecting the child and aiding the court. Thus, the
trial court did not abuse its discretion in denying appellant’s motion to compel the
release of the GAL reports to his expert witness.
       {¶54} Accordingly, appellant’s fifth assignment of error is without merit and is
overruled.
       {¶55} For the reasons stated above, the trial court’s judgment is hereby affirmed.

Robb, P. J., concurs
Bartlett, J., concurs




Case No. 17 HA 0008
[Cite as Bardall v. Fisher, 2018-Ohio-2477.]




       For the reasons stated in the Opinion rendered herein, the five assignments of
error are overruled and it is the final judgment and order of this Court that the judgment
of the Court of Domestic Relations of Harrison County, Ohio, is affirmed. Costs to be
taxed against the Appellant.

        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be send by the clerk to the trial court to carry this judgment into execution.



                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.